Defendant appeals from a judgment in favor of plaintiff entered on an order granting summary judgment in an action for moneys loaned. Judgment reversed, without costs, and motion denied, without costs. The affidavits in opposition to the motion alleged facts which make necessary a trial to determine whether loans were in fact made by respondent to appellant as indicated by appellant’s books (Stock Corporation Law, § 10), or if there was consideration for any promise to pay respondent the amounts entered as loans; or whether such entries were false and were made solely for the purpose of defrauding the State or Federal Government (Penal Law, § 887, subd. 2). Nolan, P. J., Wenzel, MaeCrate, Beldoek and Murphy, JJ., concur.